Title: From George Washington to Brigadier General Jedediah Huntington, 19 November 1778
From: Washington, George
To: Huntington, Jedediah


  
    Dear sir.
    Fredericksburg [N.Y.] 19 Nov. 1778
  
I have been favoured with your Letter of the 16th Inst.
  I confess I expected that the Connecticut Troops were to receive their cloathing from Major Bigelow—and was surprised to find—that there was even a wish or an idea to the contrary. I have ever held and, I hope, I ever shall, all the troops of the Army in the same point of light—and as far as it has been in my power they have had equal justice in every instance. In the case under consideration, the Cloathing in the hands of Major Bigelow was allotted to the Connecticut troops—not by any compulsion or wish of mine—but on the most pressing and importunate solicitation of General parsons—and Other Officers. They feared, that it would be made subject to a common distribution—and such was the anxiety to obtain it for the Connecticut troops, that arguments were used to shew, that they, from many considerations, had an exclusive claim to it—or at least one superior 
    
    
    
    to any Others. These are facts well known to Genl parsons and to other officers—and, at the same time that they must remove every idea of a discrimination on my part injurious to them which I am happy to believe never had place in your mind, they must preclude every possible ground of complaint, or right to claim a change—even if the Cloathing drawn by the other troops should be much better. However, notwithstanding all this, as it is my wish to prevent the least possible pretext for uneasiness and to place all the Troops on the same footing, as far as it can be done, I shall be willing to give Orders for compleat suits of French Cloathing for all the inlisted men in the Two Connecticut Brigades, under the usual restrictions—provided there shall remain sufficient, after the other Troops are served, who as matters stand I am obliged to consider as entitled to a preference, on your assurances, that all the Cloathing they have alredy received on Continental account from Major Bigelow or that is now in the Taylors hands, as a supply for the Winter & the ensuing campaign shall be returned to the public Cloathier. This exception I am obliged to make—and these assurances I must require and obtain—in justice to the States & to the rest of the Army—You I am certain will think ’em right—and will punctually comply with what ever you undertake. We have been fortunate in our supplies of Cloathing, compared to what we have hitherto been—but yet œconomy and an ingenuous conduct are essential to make it serve and to promote equality. I am Dr sir with great regard and esteem Yr Most Obedt servt

  Go: Washington

